Citation Nr: 1537197	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  06-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1970 and from April 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter has an extensive procedural history, the most pertinent of which will be briefly described.  The Board denied entitlement to service connection for migraine headaches and bilateral tendonitis of the feet in a September 2012 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a March 2014 Memorandum Decision by the Court vacating the Board's 2012 decision and remanding the matter back to the Board.  

The Board remanded the case in July 2014 and February 2015. The issue of entitlement to service connection for bilateral tendonitis of the feet was subsequently granted in a July 2015 rating decision, and as the full benefit sought on appeal has been awarded, that issue is no longer before the Board. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2007 Travel Board hearing.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has migraine headaches as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, migraine headaches were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Recently, in Walker v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  "Other organic diseases of the nervous system," which includes migraine headaches, is an issue recognized as "chronic" by 38 C.F.R. § 3.309(a).  Thus, when chronicity of a condition noted in service is not adequately supported, the Veteran may support a service connection claim for migraine headaches by providing competent and credible evidence of continuity of symptomatology after discharge.

The Veteran has a current diagnosis of migraine headaches, pursuant to an April 2015 VA contract examination.  The examiner noted the date of diagnosis as 1971.  Service treatment records document treatment for headaches.  The Veteran has consistently alleged that he has had continuous headaches since his military service.

The Veteran was most recently afforded a VA examination in April 2015 to determine the etiology of his claimed migraine headaches.  In a June 2015 addendum opinion, the April 2015 examiner stated that after a review of the medical records, the Veteran's reported history, and physical findings, he was unable to give an opinion as to whether the claimed headaches were the result of the Veteran's military service.  The Board notes that a prior negative opinion rendered in an August 2005 was inadequate as it was based primarily on the lack of treatments immediately after service and did not reflect consideration of the Veteran's reports of a continuity of symptoms since service.  

The Veteran testified at his May 2007 hearing, and has reiterated multiple times, that his headaches began during service and have continued ever since.  His service treatment records confirm that he complained of headaches during service.  He states that he has had ongoing headaches from service until the present.  The most recent VA examiner diagnosed migraine headaches.  Although the VA examiner did not provide an opinion with respect to the etiology of the Veteran's headaches, given the Veteran's credible statements that his headaches have continued since service, the Board will resolve reasonable doubt in his favor and finds that entitlement to service connection for migraine headaches is warranted.


ORDER

Entitlement to service connection for migraine headaches is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


